HerbeRt, J.,
dissenting. Section 1, Article I of the Ohio Constitution, in part, provides that:
“All men * * # have certain inalienable rights, among which are those of * * * acquiring, possessing, and protecting property '* * (Emphasis added.)
It is stated in the opinion that:
“* * * No unevenness of terrain which makes this [concealment of a junkyard] difficult or impossible excuses violation of the statutory requirements. * * *” (Emphasis added.)
There are many areas in Ohio, particularly in the southern and eastern portions, in the hill country, where it would be impossible to have a junkyard which would comply with the requirements set up in the statutes here under consideration. In other parts of the state there are hundreds of miles of road built upon a grade. An occupant of an automobile on such a road could see over a fence six feet tall and observe, probably, some junked automobiles.
An unwarranted, “sudden death” power is granted to the various county auditors to destroy a great and growing dual industry, L e., eliminating junked motor vehicles and creating a source of supply for remelting steel. I believe that these statutes invade the constitutional protection above quoted. Furthermore, the development of industrial parks adjacent to municipalities may well be endangered by the enforcement of these statutes, as interpreted by the majority opinion and judgment. This judgment is based solely on the claim that a junkyard in rural areas offends the sense of the aesthetic.
Youngstown v. Kahn Bros. Bldg. Co., 112 Ohio St. 654, at page 662 in the opinion, speaks in the words following:
“* * * We are therefore remitted to the proposition that the police power is based upon public necessity, and that the public health, morals, or safety, and not merely aesthetic interest, must be in danger in order to justify its use.” (Emphasis added.)
Paragraph three of the syllabus in Wondrak v. Kelley, 129 Ohio St. 268, is as follows:
“Aesthetic reasons alone, unrelated to the require-*136merits of the public health, safety or welfare, will not justify the exercise of the police power.” (Emphasis added.)
Chapter 4737.05, Revised Code, may tend to interfere with the free exercise of the initiative essential to private enterprise. There may well be healthful competition between scrap yards and junk yards. This legislation weighs heavily against the junk-yard industry, from which its competitor, the scrap-yard industry, is free.
Furthermore, where land otherwise worthless, made valuable by reason of the development of an industry in the collection and sale of junked automobiles, is destroyed by statute, it may be argued that the owners of such industry are entitled to compensation under the provisions of Section 19, Article I of the Constitution of Ohio.